Numerous errors are assigned. Only those relating to a few subjects, however, call for consideration.
the court was asked to instruct the jury, in substance, that the words "about June, 1906," used in the contract between the parties to define and limit the time within which the defendant was to make delivery of the printers' machinery and equipment which were the subject of the contract, in the absence of a peculiar trade meaning to be attached to them, were to be taken in their ordinary meaning; that this meaning fixed the time as any time in June, 1906, or a reasonable time thereafter, and that any time during the succeeding month of July might be and was to be regarded as such reasonable time, so that if the defendant was ready and willing to make the delivery at any time within the latter month and was prevented from so doing by the plaintiff's refusal to accept the goods, the plaintiff could not recover. The court charged that by the terms of the contract the defendant had the month of June and a reasonable time thereafter within which to make the delivery, and left to the jury the determination of the question of what was a reasonable time in view of all the circumstances. *Page 347 
The court did not err either in declining to charge as requested, or in charging as it did. What is a reasonable time under the circumstances in any given case, is a question for the jury. Tomlinson Carriage Co. v.Kinsella, 31 Conn. 268, 273; Cohen v. Pemberton, 53 id. 221, 235, 2 A. 315, 5 id. 682; Oley v. Miller, 74 Conn. 304, 310, 50 A. 744. It is not, however, to be understood that a period of time might not be so short or so long that a court would, under proper conditions, be justified in declaring it unreasonable. Kellogg v. Denslow, 14 Conn. 411, 426; Maher
v. The People, 10 Mich. 212, 224. Questions of fact upon which but one conclusion is reasonably possible need not be submitted to the jury for its determination. The court may, in such case, assume or declare to the jury the conclusion which could not be reasonably avoided by them and which, if not made, would justify the court in setting aside its verdict. In so doing the province of the jury is no more invaded than it is when a verdict is directed. Currie v. Consolidated Ry. Co.,81 Conn. 383, 71 A. 356. "Whether there be any evidence, is a question for the judge. Whether sufficient evidence, is for the jury." Company ofCarpenters v. Hayward, 1 Dougl. Rep. 374, 375; Regina v. Smith, Leigh 
Cave Cr. C. 607. So, under the circumstances of the present case, had the defendant asserted that the reasonable time succeeding June 30th, 1906, within which it was entitled to perform its undertaking, justified it in delaying delivery for one, five, or ten years, it would be idle to say that the court could not have dismissed the claim as palpably beyond the limits of reason. And on the other hand, a claim might conceivably have been made which was so narrow in its limitation of reasonable time that the court would have been justified in giving it its true character.Kellogg v. Denslow, 14 Conn. 411, 426. Here the court was asked to say that the reasonable time in the situation presented gave the defendant the whole month succeeding June. Clearly it could not have *Page 348 
complied with the request without withdrawing from the jury a question upon which the latter reasonably might have reached a contrary conclusion. What the court properly might have said with respect to shorter periods pertinent to the case we have no occasion to inquire, since error will not ordinarily be imputed to a failure of a court to exercise the full measure of its powers under such conditions.
But the court made certain rulings excluding evidence offered by the defendant which had a direct bearing upon a determination of the question of what was this reasonable time which it had for delivery under the contract. The question was one which was to be determined by all the circumstances. Among the circumstances thus to be taken into consideration was anything which tended to indicate the intention, expectation or understanding of the parties, including any conversations between them upon the subject, agreements, directions, acts or conduct.Tomlinson Carriage Co. v. Kinsella, 31 Conn. 268, 273. Other relevant circumstances were the subject-matter, the conditions existing, and the nature, character and extent of the things involved in the undertaking. The defendant offered evidence of a conversation between the plaintiff and the defendant's president and representative upon the occasion when the contract was signed, as to the time when delivery was contemplated; of directions then given by the plaintiff as to the delivery, and as to an explanation then made why indefinite language was used in fixing the date of delivery. All this evidence, which might have been very significant of what was to be regarded as a reasonable time following June 30th within which the defendant might ship the goods, was wrongfully excluded. The defendant also offered to show that preparatory to shipment certain work was required to be done on or about the articles specified in the contract, a part of which is described therein as rebuilt and re-equipped *Page 349 
presses and machinery. This evidence was not received. It would, however, have been distinctly pertinent had it appeared that this work was of considerable magnitude and of such a character that the parties must have contemplated it and contracted with reference to it. The court was evidently laboring under the mistaken impression that the effect of the excluded evidence would be to vary the written agreement. Its real importance as an aid to interpretation was overlooked to the defendant's harm.
The defendant complains of certain of the instructions of the court with respect to its right to recover upon its counterclaim, in the event that it should be found that the plaintiff and not the defendant broke the contract in suit. The court was right in so far as it told the jury that the defendant's rights under the former contract, including that to the $250, if due thereunder as claimed, became merged in the new contract, that the sum in question entered into this substituted contract as a part of its consideration on the defendant's part, and that the defendant's rights arising from the plaintiff's breach of its terms were confined to the damage resulting therefrom and did not extend to a recovery of any sum which might have been due to the defendant upon the original contract at the time of its cancellation as such. It was also right, save in one respect hereafter noticed, when it charged, in effect, that the plaintiff in the event of a breach of the contract by the defendant was entitled to a verdict for the value of the articles agreed to be delivered to the plaintiff by the defendant and not delivered, less the amount of the notes, together with interest from June 2d 1906. The fact that the defendant claimed that the nominal price of the goods contracted for, to wit, $970, included the sum of $250 representing a balance due to the defendant by the plaintiff upon a former contract was, however, one to which the attention of the jury should have been called and its bearing upon the situation pointed out. The failure to do so *Page 350 
evidently led the jury into the rendition of a mistaken verdict, which it was afterward sought to correct by the filing of a remittitur. Upon a retrial the jury should be so instructed that a repetition of the error will be avoided. No complaint is made of the instruction that the plaintiff, in event of recovery, would be entitled to interest from June 2d 1906, the date of the contract. Interest would not begin to run until the date of breach.
Counsel for the plaintiff were within their rights in calling counsel for the defendant as a witness to testify to matters not of a confidential or privileged character. The impropriety which is recognized in the conduct of an attorney who volunteers to aid the cause of his client as a witness in his behalf is one which attaches to himself, and is not present when he is requisitioned by his adversary. A due recognition, however, of the status of an attorney representing his client in the trial of a cause demands that he be not required by adverse counsel to take the witness-stand unless there be a reasonable necessity for such action.
The paragraph of the original answer which had been withdrawn, was competent evidence on the part of the plaintiff as an admission by the defendant in the same manner as any other admission of the same purport would have been. 2 Wigm. on Ev. § 1067; Boots v. Canine, 94 Ind. 408, 416;Pfister v. Wade, 69 Cal. 133, 138, 10 P. 369. It is not altogether clear what pertinent fact the plaintiff sought to establish by the admission. It is unnecessary, however, to determine this matter, since we understand that the objection is primarily addressed to the use of the pleading as evidence, and the statement of the law in this regard will suffice as a guide to the court upon a new trial.
   There is error and a new trial is ordered.
In this opinion the other judges concurred.